DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 10, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi, et al. (US 2012/0282427) in view of Mizutani, et al. (US 2009/0081437).

In reference to Claim 1, Tsutsumi discloses a photocurable material composition (Abstract, [0026]) comprising: 50 parts by weight to 65 parts by weight of a bifunctional urethane (meth)acrylate ([0026]) that includes a structure in which a skeleton represented by the formula (1), and at least one of a repeating structure obtained by linking skeletons each represented by the formula (2) to each other through a bond selected from the group consisting of an ester bond, an ether bond, and a carbonate bond, or a repeating structure obtained by linking skeletons each represented by the formula (3) to each other through a bond selected from the group consisting of an ester bond, an ether bond, and a carbonate bond are linked to a urethane bond, and that has (meth)acryloyl groups at both terminals of the structure ([0062], [0098]-[0103]); 

It would have been obvious to one of ordinary skill in the art to complete the photocurable material composition of Tsutsumi by the compounds of Mizutani because it would have been a use of a known technique to improve a similar composition in the same way.  The prior art (Tsutsumi) contains a base composition (photo curable material) upon which the claimed invention can be seen as an improvement.  The prior art (Mizutani) that has been improved in the same way (compounds) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (compounds) in the same way to the base composition and the results would have been predictable to one of ordinary skill in the art (a photocurable resin with a higher thermal deformation temperature)

In reference to Claim 2, modified Tsutsumi discloses the composition of Claim 1, as described above.
Mizutani discloses the polar group is one of a hydroxy group, an acetyl group, a carboxy group, a sulfonic acid group, a phosphate group, and a phosphoric acid group ([0045]).

In reference to Claim 3, modified Tsutsumi discloses the composition of Claim 1, as described above.
Mizutani discloses the polar group is a hydroxy group ([0045]).

In reference to Claim 5, modified Tsutsumi discloses the composition of Claim 1, as described above.
Tsutsumi discloses the skeletons each represented by the formula (2) are linked to each other through an ether bond, and the skeletons each represented by the formula (3) are linked to each other through an ether bond ([0062], [0098]-[0103]).

Allowable Subject Matter
Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/Examiner, Art Unit 1742